DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9,10,11,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in U.S. Patent Application Publication No. 2002/0192964 in view of Cooley et al. in U.S. Patent Application Publication No. 2007/0046120. Francis discloses first rounding the edges by grinding (see paragraph 12) that is considered to be chamfering, followed by thinning (see paragraph 14). Francis does not disclose chamfering by electric discharge machining. Cooley et al. teaches the equivalence of chamfering by grinding and by electric discharge machining (see element 27 in figure 13A and paragraph 43). It would have been obvious to adapt Francis in view of Cooley et al. to provide chamfering by electric discharge machining as a functionally equivalent method of chamfering. Regarding claim 2, Francis discloses processing the edge prior to the thinning process. Regarding claims 9 and 10, mere repetition of steps on other sliced wafers from an ingot is considered to be obvious. Regarding claim 11, having a clean cut would result in the thinner substrate having no part remaining of the thicker substrate. Regarding claim 15, Francis discloses doing the edge processing before all of the other steps. Regarding claim 17, Francis discloses that the substrate has a thickness less than 100 microns or less (see paragraph 14) after the thinning process.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 2 above, and further in view of Wakabayashi et al. in U.S. Patent No. 5,498,848 and Official Notice. Wakabayashi et al. teaches electric discharge machining with a dielectric fluid (see column 3,lines 5-10) between the electrode and the workpiece; therefore the workpiece area being machined is immersed; applying pulses (see column 4,lines 1-2) and that ordinary electric discharge machining causes plasma (see column 4,lines 17-23). Official Notice is taken that moving the electrode relative to the workpiece is old and well known in electric discharge machining. It would have been obvious to adapt Francis in view of Cooley and Wakabayashi et al. to provide this to electrically discharge machine a workpiece.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley and Wakabayashi et al. as applied to claim 3 above, and further in view of Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki et al. in Japan Patent No. 2002-001617. Schmidt et al. teach using an electrode (element 3) that is tilted to bevel an edge of a substrate in the related art of arc machining. Maki et al. as shown in figure 2 discloses an electrode (element 1) that is tilted with an adjustable angle (see paragraphs 16 and 34). It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al., Schmidt et al. and Maki et al. to provide this to adjust the angle of the machining and hence the beveled edge.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley and Wakabayashi et al. as applied to claim 3 above, and further in view of Maki et al. in Japan Patent No. 2002-001617. Maki et al. teach a z-axis motor (element 23, see paragraph 15) so that the electrode only moves vertically during machining. It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al. and Maki et al. to provide this to machine the beveled edge.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 11 above, and further in view of Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki et al. in Japan Patent No. 2002-001617. Schmidt et al. teach using an electrode (element 3) that is tilted to bevel an edge of a substrate in the related art of arc machining. Maki et al. as shown in figure 2 discloses an electrode (element 1) that is tilted with an adjustable angle (See paragraphs 16 and 34). It would have been obvious to adapt Francis in view of Cooley, Schmidt et al. and Maki et al. to provide this to adjust the angle of the machining and hence the beveled edge.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 11 above, and further in view of Maki et al. in Japan Patent No. 2002-001617. Maki et al. teach a z-axis motor (element 23, see paragraph 15) so that the electrode only moves vertically during machining. It would have been obvious to adapt Francis in view of Cooley, Wakabayashi et al. and Maki et al. to provide this to machine the beveled edge.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 2 above, and further in view of Nakada et al. in U.S. Patent No. 3,723,690. Nakada et al. teaches using electric discharge machining to machine silicon carbide (see column 4, lines 17-18). It is well Known that silicon carbide provides higher efficiency, withstand higher breakdown voltage, operate at higher speed and require smaller package housings (see paragraph 1). It would have been obvious to adapt Francis in view of Cooley and Nakada et al. to provide this to achieve higher efficiency and withstand higher breakdown voltage.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Cooley as applied to claim 1 above, and further in view of Schmidt et al. in U.S. Patent Application Publication No. 2012/0055905 and Maki et al. in Japan Patent No. 2002-001617. Schmidt et al. teach using an electrode (element 3) that is tilted to bevel an edge of a substrate in the related art of arc machining. Maki et al. as shown in figure 2 discloses an electrode (element 1) that is tilted with an adjustable angle (See paragraphs 16 and 34). It would have been obvious to adapt Francis in view of Cooley, Schmidt et al. and Maki et al. to provide this to adjust the angle of the machining and hence the beveled edge.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. in U.S. Patent Application Publication No. 2013/0126906 in view of Cooley et al. in in U.S. Patent Application Publication No. 2007/0046120.  Tomita et al.  discloses growing a SiC single crystal ingot (see paragraph 129) followed by creating flat plates by wire cutting electric discharge machining, followed by flattening (considered to create wafers) and beveling the circumferential edges to prevent cracks to the substrate.  Tomita et al. does not disclose how the beveling is accomplished. Cooley et al. teaches chamfering by electric discharge machining.  It would have been obvious to adapt Tomita et al. in view of Cooley et al. to provide this as a known method of chamfering.
Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.  Applicant states that the “field of endeavor for Cooley is bearings for drilling equipment”.  However the field of endeavor for the instant invention is electric discharge machining as described in claims 1-21. Cooley discloses electric discharge machining of a workpiece (see paragraph 43) and is considered to be analogous prior art. Not applied reference Shimajiri in EP 139763 discloses setting machining conditions according to the material of the workpiece (see first few lines of page 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allowable Subject Matter
Claim 21 is allowed.
Claims 6-8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761